Citation Nr: 9925178	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  93-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
cerebrovascular accident (CVA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and sister


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1951 
to January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a 
February 1996 decision, the Board held that new and material 
evidence had not been submitted to reopen an apparently 
previously-denied claim seeking service connection for a CVA; 
the Board also denied appeals on several other issues in that 
same decision.  

Subsequently, the case was appealed to the U. S. Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court").  In June 1997, the parties submitted a Joint Motion 
to Remand the appeal on the issue which appears on the cover 
page of this decision; the appeals with respect to the other 
issues which were the subject of the Board's February 1996 
decision were withdrawn at that time.  The Court granted the 
motion by Order ([redacted]), dated [redacted].  The 
Board's February 1996 decision was vacated with respect to 
the one issue still contested, and the remaining appeals were 
dismissed.  The Court did not retain jurisdiction over the 
matter.  

In a subsequent decision dated December 3, 1997, the Board 
held that the September 1990 rating action which had 
initially denied the claim seeking service connection for a 
CVA had been timely appealed by the appellant, and that his 
claim had remained open from that time to the present.  
Accordingly the case was remanded to the RO for the issuance 
of a statement of the case, which was finally and essentially 
accomplished (after a false start in June 1998) in January 
1999.  The case has now been returned to the Board for a de 
novo review on the merits.  




FINDING OF FACT

As the appellant did not suffer a CVA (stroke) at any time 
during his active military service, the current claim is not 
plausible.  


CONCLUSION OF LAW

The current claim seeking service connection for CVA 
residuals is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  On the other hand, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c) (1998).  In general, lay witnesses, such 
as the appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The Court has held repeatedly that, in order for a claim 
seeking to establish service incurrence of a disability to be 
considered plausible, there must be competent evidence of a 
current disability; of incurrence of a disease or injury in 
service; and of a relationship or "nexus" between the 
current disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In the present case, the appellant contends that he suffered 
a stroke in service when he collapsed in formation one 
morning in July 1957.  He contends that this disability was 
not correctly diagnosed until much later, but that his 
current mental problems and speech problems are attributable 
to this incident in service.  

The service medical records do not substantiate the 
appellant's contentions in most respects, although it is 
documented that he did collapse while in formation on 
July 13, 1957 at Fort Hood, Texas.  He reportedly staggered 
forward from his place in formation, but did not pass out; he 
was caught by a companion before he hit the ground.  He was 
immediately taken to a local dispensary, where it was noted 
that he would not respond to questions.  He was then brought 
to the U.S. Army Hospital at Fort Hood.  On admission, it was 
reported that he was non-responsive and had a "strong" odor 
of alcohol on his breath.  He also had right facial 
hemiparesis.  A stroke was immediately suspected, and a 
telegram to this effect was sent to the appellant's mother on 
the same day, July 13, 1957.  

Skull X-ray films and most other laboratory tests of the 
appellant on admission were normal; however, a blood alcohol 
test revealed a reading of 20.4 milligrams of alcohol per 100 
cubic centimeters of blood (0.204 milligrams per cubic 
centimeter).  He was placed on bedrest without specific 
medication, and the facial hemiparesis was reported mostly 
gone within a day.  By this time, however, the appellant was 
demonstrating amnesia of the events precipitating his 
admission to the hospital.  He was transferred to the 
Neurology Service at Brooke Army Hospital at Fort Sam Houston 
for further evaluation for a suspected intracranial tumor or 
hemorrhage.  

Extensive and painstaking testing by the Neurology Service 
eventually ruled out any possibility of organic pathology, 
and the appellant was then transferred to the Psychiatric 
Service for further evaluation.  The appellant reportedly 
began drinking at age 11, and he admitted to a heavy alcohol 
intake.  He was frequently described in the relevant medical 
records as an unreliable historian.  Malingering was strongly 
suspected due to an inconsistent loss of memory, as well as 
inconsistent speech defects and behavioral patterns.  During 
an intravenous Sodium Amytal interview on December 12, 1957, 
the appellant reportedly lost all of the peculiarities of 
speech and hand motions, which he manifested prior to that 
test, and his loss of memory completely disappeared.  He 
further admitted under the influence of this drug that he 
wanted to get out of the service.  

On December 14, 1957, the appellant was referred to a 
civilian consultant who reportedly concluded that "the 
patient's behavior fits no organic syndrome, and there is no 
organic factor to account for his difficulty in 
communication."  It was believed by this outside consultant 
that the initial episode at Fort Hood was probably due to "an 
alcoholic fit," and he reportedly concurred in the diagnosis 
of a character disorder with deliberate malingering.  
Furthermore, serious consideration was given to 
administratively (not medically) separating the appellant 
from military service for unsuitability, but his enlistment 
expired at that time, making such recommendation infeasible.  
Nevertheless, due to his chronic and severe character 
disorder and behavior pattern which was not amenable to 
change, it was strongly recommended that a notation be placed 
on the discharge certificate (which has never been submitted 
by the appellant in this case and is not of record) to the 
effect that he was ineligible for re-enlistment or induction.  

The appellant was then returned to duty status in January 
1958 for separation processing due to expiration of time in 
service.  The final diagnoses reported after this long 
(almost six months) period of extensive observation and 
testing included chronic passive-aggressive reaction, severe 
and unimproved, manifested by hostility, extreme negativism, 
somatic complaints, falsification, acting-out behavior, 
excessive alcoholic intake and suspected malingering.  

It should be noted that the character or personality disorder 
diagnosed by the military physicians and an outside 
consultant in 1957 is not a disability for which service 
connection is appropriate under the law governing the award 
of VA disability compensation benefits, as it is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The post-service evidence of record indicates that the 
appellant has suffered at least five strokes beginning in 
1989.  No competent medical authority has attributed any of 
the appellant's current symptoms to any incident in service, 
although the appellant frequently does so.  As a layperson, 
he is not competent to make such a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

At the direction of the Board, the appellant's claims file 
was referred to a VA physician for review.  Based on a review 
of the medical record, the physician concluded in June 1998 
that "there was no evidence or documentation that the patient 
had a stroke at that time [in service], nor is there any 
suspicion that the event related at that time is related to 
his present condition now.  I concur with the assessment and 
the work up that was available at the time in the 1950's, 
which was quite sophisticated and invasive at the time[,] to 
have successfully ruled out any neurological cause of the 
patient's syncope."  The physician also considered that 
malingering on the part of the appellant was the likely 
explanation for many of the symptoms manifested by him in 
service.  

The appellant and his representative have objected to this 
medical opinion because it was based solely on a review of 
the relevant medical records contained in the claims file, 
and it did not include an interview with the appellant or his 
relatives.  This was the Board's intention.  The claims file 
reviewed by the VA physician includes a transcript of a 
personal hearing held before the undersigned in November 1993 
at which the appellant, his wife and sister appeared and 
explained their contentions in detail.  Furthermore, it 
appears that the appellant's wife did not meet him until June 
1974, long after his discharge from service (Transcript, p. 
7), and his sister did not see him at any time during his 
active service (Transcript, p. 5); thus, neither relative has 
any first-hand knowledge of the events which occurred in 
service.  Likewise the appellant's unreliability as a 
historian is amply documented in both the service medical 
records and the post-service medical records.  A personal 
interview with any of these individuals would not likely have 
been of any assistance in evaluating the medical merits of 
the present claim.  

The appellant's representative has also requested (in the 
June 1999 written presentation  to the Board) that the case 
be referred to an independent medical expert (IME) for 
another medical opinion.  When, in the opinion of the Board, 
an additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more IMEs 
who are not employed by VA.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (1998).  The necessity for obtaining 
such an opinion is left to the discretion of the Board.  
Bielby v. Brown, 7 Vet. App. 260 at 269 (1994).  

The Board notes that the appellant in Bielby "offered 
numerous medical treatises" in support of his claim.  In this 
case, on the other hand, neither the appellant nor his 
representative has stated with any specificity why this case 
presents a complex or controversial medical problem.  Rather, 
the representative appears merely to be seeking a medical 
opinion in support of the appellant's theory of entitlement.  
The Board cannot entertain lay speculation on medical 
matters.  Espiritu, 2 Vet. App. at 495.  The medical evidence 
of record is completely consistent concerning what happened 
to the appellant in service.  There is thus no controversy on 
this question at all; thus, the Board believes that resort to 
an IME is unwarranted in this case.  Based on a review of the 
evidence as summarized above, the appellant has failed to 
present a well-grounded claim in that he has not established 
that he suffered a stroke in service.  


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

